Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00479-CV

                                  EX PARTE R.A.L., Jr.

                 From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019W0563
                          Honorable Ray Olivarri, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and judgment is RENDERED denying the petition for expunction. It is ORDERED
that appellant, the Texas Department of Public Safety, recover its costs of this appeal from
appellee, R.A.L., Jr.

       SIGNED February 5, 2020.


                                              _____________________________
                                              Beth Watkins, Justice